DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/12/2020; 2/26/2020; 2/18/2020; 12/03/2019 are considered by the examiner.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Although prior art teaches an optical imaging system comprising a first optical imaging system, a second optical imaging system, and a third optical imaging system, having different fields of view, prior art fails to simultaneously satisfy the conditional expressions as claimed in independent claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bajorins (US Patent Publication number  20170276954 A1)- teaches an optical imaging system comprising a first optical imaging system, a second optical imaging system, and a third optical imaging system, 
Compton (US Patent Number 5,787,313 A) teaches an optical imaging system comprising a first optical imaging system, a second optical imaging system, and a third optical imaging system, having different fields of view.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


JOURNEY F. SUMLAR
Examiner
Art Unit 2872
08 Febuary 2021



/CHRISTOPHER STANFORD/            Primary Examiner, Art Unit 2872